ACCEPTED
                                                                                                                               04-15-00469-CV
                                                                                                                   FOURTH COURT OF APPEALS
                                                                                                                        SAN ANTONIO, TEXAS
                                                                                                                         10/6/2015 11:44:22 AM
                                                                                                                                KEITH HOTTLE
                                                                                                                                        CLERK
                                                                                                                   Ricardo G. Cedillo

                                                                                                        OFFICE:           210-822-6666
                                                                                                        CELL              210-262-3066
                                                                                                        FAX: FILED IN      210-822-1151
                                                                                                     4th COURT OF APPEALS
                                                                                                        EMAIL:    rcedillo@lawdcm.com
                                                                                                      SAN ANTONIO, TEXAS
                                                                                                     10/6/2015 11:44:22 AM
                                                                                                        KEITH E. HOTTLE
                                                        October 6, 2015                                       Clerk



VIA FILE TIME
Clerk, Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

          Re:       No. 14-15-00469-CV, Cash Biz, LP, et al , Appellants v. Hiawatha Henry, et al,
                    Appellees, In the Fourth Court of Appeals, Bexar County, Texas
                    Our File No. 18293.0001

Dear Counsel:

        Texas Appleseed filed an Amicus Brief on October 5, 2015 and inadvertently declined
oral argument when it intended to request oral argument as indicated on the front of its brief.

          Thank you for your attention to this matter.

                                                             Very truly yours,

                                                             DAVIS, CEDILLO & MENDOZA, INC.




                                                             Ricardo G. Cedillo


T:\18000 - 18999\18200-18299\18293.0001 Texas Appleseed\Correspondance\Ltr to Court of Appeals.doc




                     McCombs Plaza Suite 500 | 755 E. Mulberry Avenue | San Antonio, Texas 78212-3135
                                             Telephone (210) 822-6666      lawdcm.com